 

SFN1_SM [x0x0.jpg]
                                                                      Exhibit
10.1

 

 

 

 

SFN Group, Inc.

 

Corporate Executive Management

 

2011 Variable Pay Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2011 SFN Group -Corporate Executives                                        
1                                          ©Copyright 2011, SFN Group, Inc.

 

--------------------------------------------------------------------------------



 

The following Variable Pay Plan (the “Plan”) is designed to reward Plan Eligible
Associates for achievement of specific goals as well as to provide an incentive
to retain talent and encourage future performance with SFN Group, Inc. (“SFN” or
the “Company”).  This Plan has been established to align your individual success
with that of your Business Unit and SFN.

Your dedication and commitment to the Company is greatly appreciated.  Thank you
for your continued support now and in the future.

Effective Date/Plan Year

This Plan is in effect beginning December 27, 2010 through December 25, 2011
(the “Plan Year”).  This Plan supersedes any prior plans as of the date it
becomes effective.  This Plan may be extended beyond the Plan Year at the sole
discretion of SFN Group.

Eligibility begins on the first day of the accounting quarter after an associate
begins employment as a Plan Eligible Associate and terminates immediately when
an associate’s employment as a Plan Eligible Associate ends.  Please refer to
SFN Group’s “Variable Pay Plan Policies & Procedures” located online at Inside
Excellence for specific eligibility requirements.  A plan acknowledgement
stating that a Plan Eligible Associate has received his/her plan document and
agrees to the terms and conditions contained within the plan document AND the
“Variable Pay Plan Policies & Procedures” document are requirements to be
eligible to participate in this Plan.

Annual Performance Measures

In addition to your annual salary, an eligible associate has a Variable Pay
Opportunity based on a percentage of his/her base salary. The “Variable Pay
Period” is the Plan Year.  Compensation under this Plan is based on annual
results and is therefore earned on an annual basis.  A Plan Eligible Associate
may not earn more than 200% of the Plan Eligible Associate’s Variable Pay
Opportunity under the Plan.

 

The Variable Pay Opportunity is made up of the following two performance
measures:

 

1)     Adjusted Earnings per Share (EPS) from Continuing Operations:  Earnings
per share serves as an indicator of a company's profitability.  The figure tells
the portion of a company's profit allocated to each outstanding share of common
stock.

 

2)     Operational Goal Measurement:  Operational Goal Measurements are intended
to give focus to initiatives that are important to the stability and
profitability of SFN Group.

 

The three categories of Operational goals are as follows:

a)     *

b)     *

c)      *

 

2011 SFN Group -Corporate Executives                                        
2                                          ©Copyright 2011, SFN Group, Inc.

 

--------------------------------------------------------------------------------



 

Weighting of Plan Components

The targets have been established on the basis of anticipated growth rates,
market analysis, Company objectives, and other considerations.  The targets have
been set at the beginning of the year, but are subject to change at the sole
discretion of the Board of Directors.  Any change to the targets will be
communicated to the Plan Eligible Associates.

1)     Adjusted Earnings per Share (EPS) from Continuing Operations:  80% of the
Variable Pay Opportunity is based on the Company attaining an adjusted EPS from
continuing operations Target for fiscal year 2011.  In order for a Plan Eligible
Associate to earn any compensation under this adjusted EPS component, the
Company must attain a minimum adjusted EPS threshold from continuing operations
as represented in the scale below.  The adjusted EPS component will not be
earned if 2011 adjusted EPS from continuing operations is less than the
threshold.  If the adjusted EPS threshold is reached, the component payout will
be precisely interpolated between Goal Levels as reflected in the chart below.

The Executive Team’s 2011 annual incentive opportunity will be conditioned on
certain pre-established EPS levels as summarized below:

Performance Level

 

Adjusted EPS from Continuing Operations

Payout as % of Target

Maximum

*

200%

Plan/Target

*

100%

Threshold

*

50%

Below Threshold

*

0%

 

If the adjusted EPS threshold is attained, the payout will be precisely
interpolated between Performance Levels.  100% of any amount earned pursuant to
the EPS performance may be adjusted at the discretion of the Board of Directors
after considering the Company’s performance compared with its peer companies.

Note: Adjusted EPS from Continuing Operations will be adjusted to reflect the
impact of any acquisitions based on the development and finalization of the
acquired company’s Board approved business plan.

2011 SFN Group -Corporate Executives                                        
3                                          ©Copyright 2011, SFN Group, Inc.

 

--------------------------------------------------------------------------------



 

2)      Operational Goal Measurement:  20% of the Variable Pay Opportunity is
based on the attainment of one or more categories of the Operational Goals. 
Each Component will be weighted equally for achievement.

The three main categories of Operational goals are as follows:

a)     *

b)     *

c)      *

If any of the measurement thresholds are attained, the payout will be precisely
interpolated between Performance Levels as reflected in the chart below.  100%
of any amount earned pursuant to the above grids may be adjusted at the
discretion of the Board of Directors after considering the Company’s performance
compared with its peer companies. 

Goal Level

Operational Goal Measurement

Percentage of Component

*

*

*

Maximum

*

*

*

200%

Plan/Target

*

*

*

100%

Threshold

*

*

*

50%

Below Threshold

*

*

*

0%

 

 

Plan Acknowledgement

I hereby acknowledge receipt and agree with the foregoing variable pay plan for
FY 2011 (the "Plan"), which is in effect from December 27, 2010, through
December 25, 2011.  Except as otherwise stated in the Plan, the Plan supersedes
and replaces all other variable pay plans that previously applied to your
current position with SFN Group.

I also understand that any exception or modification to the Plan must be
approved by the Compensation Committee of the Board of Directors.

 

 

              Via Electronic Signature/Acceptance                              
          _________

                                     
                                                          Date

 

 

2011 SFN Group -Corporate Executives                                        
4                                          ©Copyright 2011, SFN Group, Inc.

 

--------------------------------------------------------------------------------



 

Other Terms of the Plan

The Chief Human Resources Officer or his/her designee will administer this Plan
and have the authority to implement, operate, and interpret this Plan and to
take such action as he/she deems equitable and consistent with the purpose of
this Plan in particular circumstances.  No exception or modification to this
Plan will be valid unless it has been approved in writing by the Chief Human
Resources Officer or his/her designee.

The Company reserves the right to change, modify, alter, amend, or cancel this
Plan at any time, with or without notice and with or without consideration.

This Plan is governed by SFN’s “Variable Pay Plan Policies & Procedures.” Please
review the “Variable Pay Plan Policies & Procedures” located online at SFN’s
Inside Excellence.  This document will address how the Variable Pay Plans work
in a variety of circumstances including new hires, job changes, salary changes,
changes in work schedule, leave of absence, and the like.  Please note that
these guidelines apply only for Plan Eligible Associates.

 

Important Information

The formulas described in this plan are for illustrative purposes only.  SFN
reserves the right, in its sole discretion, to make appropriate adjustments in
determining annual incentive awards and any payouts for individuals or all plan
participants, including the right to decline to pay awards to any or all plan
participants

All plan provisions are subject to state laws and statutory requirements.  If
you have any questions regarding this plan, please contact SFN Group Human
Resources at 866-HELP-456.

 

 

 

 

 

 

 

SFN1_SM [x4x0.jpg]

FISCAL YEAR 2011

2011 SFN Group -Corporate Executives                                        
5                                          ©Copyright 2011, SFN Group, Inc.

 

--------------------------------------------------------------------------------